NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ZHENMING LIU,                                   No.    14-71414

                Petitioner,                     Agency No. A089-882-127

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2019**

Before:      WALLACE, FARRIS, and TROTT, Circuit Judges.

      Zhenming Liu, a native and citizen of People’s Republic of China, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Liu’s testimony, asylum application, and record

evidence as to when Liu began working at the dye factory and how long he

received unemployment benefits after he was laid off. See Shrestha, 590 F.3d at

1048 (adverse credibility determination reasonable under “the totality of

circumstances”). Liu’s explanations do not compel a contrary conclusion. See

Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible

testimony in this case, Liu’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Liu’s CAT claim also fails because it rests on the same testimony that the

agency found not credible, and Liu points to no other evidence showing that it is

more likely than not he will be tortured if returned to China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                   14-71414